DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                               GIBSON PAUL,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D12-2418

                          [September 17, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 2011CF001695AXX.

   Gibson Paul, Perry, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Because appellant’s related criminal case is currently the subject of a
direct appeal, we affirm the circuit court’s denial of his motion to return
property seized at the time of his arrest. Cf. McKeever v. State, 764 So. 2d
688, 689 (Fla. 1st DCA 2000) (observing that once the “direct appeal
concludes[,] . . . the trial court cannot rely on the state’s unsupported
assertion that it needs to retain private property.”).

   Affirmed.

WARNER, GROSS and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.